Citation Nr: 9918332	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1941 to September 1945.  He received a Bronze Star, a 
Distinguished Unit Badge and one Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran was a medical corpsman and therefore has some 
level of medical expertise.  Based on his campaigns it is 
unclear whether the RO addressed the provisions of 
38 U.S.C.A. § 1154 (West 1991).  In a Notice of Disagreement, 
dated February 1998, the veteran requested a copy of the 
Surgeon General's Report.  It does not appear as though a 
copy of this report was sent to the veteran.

This matter is REMANDED to the RO for the following 
development.

1.  The RO is to send a copy of the 
Surgeon General's Report to the veteran.

2.  The veteran is informed that if he 
has competent medical evidence of current 
residuals of malaria he is to submit such 
evidence immediately.  

3.  The RO is to consider the provisions 
of 38 U.S.C.A. § 1154 (West 1991).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


